Citation Nr: 1537213	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-24 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left elbow disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right shin splint disability.

6.  Entitlement to service connection for left shin splint disability.

7.  Entitlement to service connection for right ankle disability.

8.  Entitlement to service connection for left ankle disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity sensory impairment.
10.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity sensory impairment.

11.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for disabilities of the knees, ankles, shins, left elbow, and left shoulder.  Jurisdiction was subsequently transferred the Boston RO.  This appeal further comes before the Board on appeal from an October 2011 rating decision of the Boston RO, which granted service connection for sensory impairment of the right and left lower extremities, and degenerative disc disease of the lumbar spine, assigning a 10 percent disability evaluation for each disorder.

In October 2009, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  A hearing transcript is associated with the record.

In October 2010, the Board remanded the issues of entitlement to service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, shin splints of the right leg, shin splints of the left leg, a left elbow disability, and a left shoulder disability.

In September 2014 correspondence, the Veteran raised the matter of entitlement to service connection for hearing loss disability (previously denied by the Board in September 2010).  See VA Form 9 (September 28, 2014).  This matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A Board hearing was held in October 2009 on the claims for service connection.  The VLJ conducting that hearing has retired.  The Board notified the Veteran in July 2015 that the VLJ who conducted that hearing was no longer employed by the Board and afforded him the option to request another hearing.  Subsequently, in July 2015, the Veteran informed the Board that he sought a new hearing in his appeal before a VLJ at the RO.

Also, the Board observes that the Veteran perfected an appeal of additional issues during the pendency (remand) of the original matters before the Board and has indicated a desire for a hearing on those matters as well.  A hearing on appeal will be granted if the claimant expresses a desire to appear in person. 38 C.F.R. § 20.700.

Therefore, remand is necessary so that the Veteran may be scheduled for a Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Member of the Board sitting at the RO in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the scheduled hearing.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




